                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

ROBERT MOORE                                     §
    Plaintiff,                                   §
                                                 §
v.                                               §          EP-19-CV-00279-DCG
                                                 §
U.S. IMMIGRATION AND CUSTOMS                     §
ENFORCEMENT; U.S. CUSTOMS AND                    §
BORDER PROTECTION; AND                           §
U.S. DEPARTMENT OF HEALTH                        §
AND HUMAN SERVICES,                              §
       Defendants.                               §

                                       JOINT REPORT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to the Court’s Order to comply with Federal Rule of Civil Procedure 26 and Local

Rule CV-16, Plaintiff Robert Moore, and Defendants U.S. Immigration and Customs Enforcement,

U.S. Customs and Border Protection; and U.S. Department of Health and Human Services, by and

through the United States Attorney for the Western District of Texas, (hereinafter referred to as

the “Parties”) hereby submit the following to the Court:

A.     Proposed Discovery Plan

       1.      The parties agree and stipulate pursuant to Fed. R. Civ. P. 26(a)(1)(A) that initial
               disclosures are not necessary as this is a Freedom of Information Act (“FOIA”)
               action for which there is no need to exchange disclosures.

       2.      All discovery should be completed on or before June 22, 2020, or as otherwise
               ordered by the Court. The Parties will not conduct discovery in phases or limit
               discovery to particular issues at this time.

       3.      At this time, the Parties are unaware of any issues about disclosure or discovery of
               electronically stored information (“ESI”). The Parties have agreed to the following
               regarding ESI:
                    i.     The Parties agree that relevant ESI will be produced in its native or
                           quasi-native format. The Parties may produce all documents in this
                           case, including any ESI, on a disk.

                    ii.    If a substantial amount of discovery involving ESI becomes
                           necessary, the Parties will discuss search terms and reasonable limits
                           on the scope of any search and production of ESI prior to requesting
                           ESI. See Fed. R. Civ. P. 26(b)(1) and (2).

                    iii.   The Parties will agree to reasonable limits on the scope of any search
                           and production of ESI in the event a party feels a request for ESI is
                           overbroad or unduly burdensome. See Fed. R. Civ. P. 26(b)(1) and
                           (2).

     4.    If necessary, the Parties will enter into an agreement regarding the non-waiver of
           privileged and/or work product information, regarding the inadvertent production
           of privileged material.

     5.    The Parties will not make any changes in the limitation on discovery imposed under
           the Federal Rules of Civil Procedure or by the Local Court Rules for the Western
           District of Texas. Plaintiff and Defendant shall comply with the Local Court Rules
           for the Western District of Texas and the Federal Rules of Civil Procedure
           regarding interrogatories, requests for admissions, requests for production, and
           depositions.

     6.    At this time, the Parties are unaware of any issues about claims of privilege or of
           protection as trial-preparation materials. The Parties do not anticipate the necessity
           of any protective orders to be entered by the Court under Subdivision (c) of Federal
           Rule of Civil Procedure 26. If necessary, the Parties will jointly file a Privacy Act
           Protective Order and/or the protective order found in Appendix H of the Local
           Rules to be entered under Subdivision (c) of Federal Rule of Civil Procedure 26.

     7.    Plaintiff and Defendant will submit to this Court, on or before December 18, 2019,
           a proposed Scheduling Order for the Court’s consideration, pursuant to Federal
           Rule of Civil Procedure 16(b) and (c).

B.   Joint Report

     1.    Plaintiff has not filed and served a Right to Jury Trial pursuant to Federal Rule of
           Civil Procedure 38. Plaintiff does not have a right to jury trial under the FOIA.

     2.    Plaintiff consents to place this matter on the United States Magistrate Judge’s
           Docket. Defendants do not consent to place this matter on the United States
           Magistrate Judge’s Docket.

     3.    Plaintiff has obtained service on Defendant.


                                             2
                 Respectfully submitted,

                 JOHN F. BASH
                 UNITED STATES ATTORNEY

Date: 12/17/19   /s/ Manuel Romero
                 MANUEL ROMERO
                 Assistant United States Attorney
                 Texas State Bar No. 24041817
                 700 E. San Antonio, Ste. 200
                 El Paso, Texas 79901
                 Office: (915) 534-6884
                 Facsimile: (915) 534-3490
                 Email: Manuel.Romero@usdoj.gov
                 Attorneys for Defendants

AND


Date: 12/17/19   /s/ Christopher Benoit
                 CHRISTOPHER BENOIT
                 Texas State Bar No. 24068653
                 chris@coylefirm.com
                 LYNN COYLE
                 Texas State Bar No. 24050049
                 lynn@coylefirm.com
                 The Law Office of Lynn Coyle, PLLC
                 2515 N. Stanton Street
                 El Paso, Texas 79902
                 Telephone: (915) 532-5544
                 Facsimile: (915) 532-5566
                 Attorneys for Plaintiff




                 3
